Exhibit ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of this 27th day of June, 2008, by and between IMPLANT SCIENCES CORPORATION, a Massachusetts corporation, with its principal place of business at 107 Audubon Road, Wakefield, MA 01880 (“Seller”) and INTERNATIONAL BRACHYTHERAPY S.A., a Belgian company with its principal place of business at Zone Industrielle C, 7180 Seneffe, Belgium (“Purchaser”). R E C I T A L S: WHEREAS, Seller has been in the business of using Xenation machines to implant Xenon-124 atoms and other ions into cores (the “Products”) used to produce low dose rate brachytherapy seeds and other radioactive sources for the treatment of diseases (collectively referred to as “Seller’s Xenation Business”); WHEREAS, Seller has determined that it is no longer commercially desirable for it to operate Seller’s Xenation Business, Seller has offered Seller’s Xenation Business for sale, and Seller has received no other offers to purchase Seller’s Xenation Business or the assets used in Seller’s Xenation business; WHEREAS, Purchaser is in the business of designing, developingand distributing interstitial implants used for the treatment of certain types of cancers; and WHEREAS, Seller desires to sell and Purchaser desires to acquire the assets used in Seller’s Xenation Business, including without limitation, certain Xenation machines and all related assets, raw materials, supplies, and repair parts, together with United States Patent Number 6,060,036 (the “6,060 Patent”) and all related intellectual property, technology and know-how (“Intellectual Property Rights”) associated therewith (collectively referred to sometimes as the “Acquired Assets”) upon and in accordance with the terms and conditions of this Agreement; NOW, THEREFORE, in consideration of the mutual promises contained herein, the recitals set forth above, which are hereby incorporated by reference, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: Article I. Purchase of Assets 1.1Purchase of Assets.On and subject to the terms and conditions contained in this Agreement, at Closing, Seller shall sell, assign, convey, transfer and deliver to Purchaser the Acquired Assets including but not limited to those shown of Schedule 1.1, including any Intellectual Property Rights, free and clear of any and all liens, encumbrances, claims, mortgages, pledges, charges or other security interestsof any nature (collectively, “Security Interests”) or unassumed liabilities and obligations, and all right, title, interest and goodwill therein of every kind and nature currently owned by Seller, subject only to the Ytterbium License (as such term is defined in Section 9.5 of this Agreement). 1.2Patent License. (a)Notwithstanding the foregoing, the Acquired Assets shall not include United States Patent Number 6,183,409 or any of the inventions disclosed and claimed therein (the “6,183 Patent”). Purchaser acknowledges that Seller currently intends to transfer the 6,183 patent to Best Medical International, Inc. (“Best Medical”), in connection with the sale to Best Medical of Seller’s business of manufacturing, marketing and selling Ytterbium and Dura Plaque products, materials, inventory, and/or machinery for the treatment of cancer and other diseases (“Seller’s Ytterbium Business”).
